DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
3.	The present invention is directed to adjust the advertised window size of a receiver to control congestion.
		Mimura et al (US 20130336213 A1) discloses to reduce packet loss when a mobile node switches the network connection from one network to another network. When a mobile node switches to another network, a receive window size of the mobile node is adjusted and provided in an ACK packet sent from the mobile node. Then, the packet transmission to the mobile node is controlled based on the adjusted receive window size (Fig. 10-12, Par 0068-0081).
		Mimura does not disclose, “the sender and receiver are respective endpoints engaged in a network session and wherein the traffic policy information includes a maximum round trip delay time (RTT) and a maximum throughput rate (Rate) determined from a plurality of data streams generated by executing the first type of application at a plurality of senders that are endpoints engaged in other network sessions”.
		Yang et al (US 20180176136 A1) discloses to adjust a receive window size (RWND) dynamically based on a determined TCP throughput stability. Then, 
		Yang does not disclose, “the sender and receiver are respective endpoints engaged in a network session and wherein the traffic policy information includes a maximum round trip delay time (RTT) and a maximum throughput rate (Rate) determined from a plurality of data streams generated by executing the first type of application at a plurality of senders that are endpoints engaged in other network sessions”.
		Mao et al (US 20150271225 A1) discloses to decrease receive window size after detecting loss of data and RTT variation and by doing so, the network congestion is controlled (Par 0073). 
		Mao does not disclose, “the sender and receiver are respective endpoints engaged in a network session and wherein the traffic policy information includes a maximum round trip delay time (RTT) and a maximum throughput rate (Rate) determined from a plurality of data streams generated by executing the first type of application at a plurality of senders that are endpoints engaged in other network sessions”.
The references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/HARUN CHOWDHURY/	Examiner, Art Unit 2473